

116 HR 2860 IH: Bots Research Act
U.S. House of Representatives
2019-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2860IN THE HOUSE OF REPRESENTATIVESMay 21, 2019Mr. DeSaulnier introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo direct the Chairman of the Federal Trade Commission to establish a task force for the purpose of
			 studying the effects of automated accounts on social media, public
			 discourse, and elections.
	
 1.Short titleThis Act may be cited as the Bots Research Act. 2.Task Force (a)EstablishmentNot later than 90 days after the date of enactment of this Act, the Chairman of the Federal Trade Commission shall establish a task force to carry out the study and report required under section 2.
 (b)Number and AppointmentThe task force shall be comprised of the following: (1)At least 1 expert representing the Government.
 (2)At least 1 expert representing academia. (3)At least 1 expert representing non-profit organizations.
 (4)At least 1 expert representing industry. (5)Any other expert that the Chairman determines appropriate.
 (c)QualificationsThe Chairman shall select task force members to serve by virtue of their expertise in automation technology.
 (d)Deadline for AppointmentNot later than 90 days after the date of enactment of this Act, the Chairman shall appoint the members of the task force.
 (e)CompensationMembers of the task force shall serve without pay and shall not receive travel expenses. (f)Task Force SupportThe Chairman shall ensure appropriate staff and officials of the Federal Trade Commission are available to support any task force-related work.
			3.Study and Report
 (a)StudyThe task force established in this Act shall conduct a study of the impact of automated accounts on social media, public discourse, and elections. Such study shall include an assessment of—
 (1)what qualifies as a bot or automated account; (2)the extent to which automated accounts are used;
 (3)how the automated accounts are used; and (4)how to most effectively combat any use of automated accounts that negatively effects social media, public discourse, and elections while continuing to promote the protection of the First Amendment on the internet.
 (b)Task Force ConsiderationsIn carrying out the requirements of this section, the task force shall consider, at a minimum— (1)the promotion of technological innovation;
 (2)the protection of First Amendment and other constitutional rights of social media users; (3)the need to improve cybersecurity to ensure the integrity of elections; and
 (4)the importance of continuously reviewing relevant regulations to ensure that such regulations respond effectively to changes in technology.
 (c)ReportNot later than 1 year after the establishment of the task force, the task force shall develop and submit to Congress and relevant Federal agencies the results and conclusions of the study conducted under subsection (a).
			